    Case 2:18-cv-00082-D-BR Document 18 Filed 11/20/18                  Page 1 of 2 PageID 67
 


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                       §
MARY BENARD, MSN, FNP-C and                           §
TINA SPOHN-LEDFORD, MSN, FNP-C                        §
                                                      §
        Plaintiffs,                                   §
                                                      §
vs.                                                   §       CIVIL NO. 2:18-CV-00082-D
                                                      §
NAEEM KAHN, M.D. and                                  §
AMARILLO URGENT CARE, LLC                             §
                                                      §
        Defendants.                                   §
 
                                 ADVISORY TO THE COURT

        Pursuant to the Court’s September 24, 2018, Scheduling Order (Doc. 17), Plaintiffs,

Darrell Kimbrough, Mary Benard and Tina Spohn-Ledford, (“Plaintiffs”) and Defendants, Dr.

Naeem Khan and Amarillo Urgent Care, LLC (collectively “Defendants”) submit this Advisory

to the Court regarding mediation. Plaintiffs’ counsel conferred with Defendants’ counsel on

November 20, 2018, and jointly present this Advisory to the Court.

        At this time the parties have not engaged in mediation. The parties have determined that

in order to have a productive mediation it is prudent to wait until after further discovery.


Dated: November 20, 2018                              Respectfully submitted,

MULLIN, HOARD & BROWN, LLP

/s/ Elizabeth A. Chermel                           /s/ Bryan Owens
Shawn D. Twing, SBN 00798008                       Bryan Patrick Owens, SBN 24049229
stwing@mhba.com                                    bryan@owenscriminaldefense.com
500 South Taylor, Suite 800                        2608 Hibernia St., Suite 105
P. O. Box 31656                                    Dallas, TX 75204
Amarillo, Texas 79120-1656                         Phone: 214-304-5429
Phone: (806) 372-5050
Fax: (806) 372-5086                                Attorney for Defendants
Elizabeth A. Chermel, SBN 24064027


 
    Case 2:18-cv-00082-D-BR Document 18 Filed 11/20/18   Page 2 of 2 PageID 68
 


bchermel@mhba.com
2515 McKinney Avenue, Suite 900
Dallas, Texas 75201
Phone: 214-754-0040
Fax: 214-754-0043

Attorneys for Plaintiffs




MEDIATION SUMMARY REPORT                                                 PAGE 2
 
